DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.

Election/Restrictions
Claims 30-61 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 20th, 2013.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 1, 2, 9-11, 14, 15, 19-23, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0202433 A1 (Van Beuningen) in view of US 2007/0020664 A1 (Gupta et al.), and US 2009/0098612 A1 (Rhee et al.), US 2005/0053942 A1 (Kauppinen et al.), and US 2008/0299549 A1 (Sorge et al.).
Van Beuningen, in FIG. 1, example “5”, depicts a molecular beacon probe that comprises a first and second nucleic acid, where one nucleic acid has a stem-loop structure as well as an overhang to which the other nucleic acid molecule is hybridized.

    PNG
    media_image2.png
    660
    518
    media_image2.png
    Greyscale

Van Beuningen, in paragraph [0106], teaches:
[0106] FIG. 1 illustrates a set of five bipartite capture probes 1, 2, 3, 4, and 5 which is present in a predefined region on a microarray according to the present invention. Each bipartite probe consists essentially of a first fragment which is immobilized to the substrate by a linker molecule (A). Said first fragment is, at its 3' end, complementary linked to a second fragment by a temperature tag sequence (B). Said second fragment comprises an extension fragment (C) which is capable of identifying an analyte (D) in a sample. Said extension fragment may comprise a stem-loop or molecular beacon sequence (E) which consist essentially of a fluorescent donor (Fl), an analyte binding or identifying sequence, and a quencher (O). The temperature tag sequence (B) may have a recognition site for a restriction enzyme (RE).  (Emphasis added)

It is noted that Van Beuningen’s “extension fragment” corresponds to applicant’s “first nucleic acid” and that Van Beuningen’s “temperature tag sequence” corresponds to applicant’s “second nucleic acid”.
As seen above, the “stem-loop or molecular beacon sequence (E)” is significantly longer that the “temperature tag sequence” (applicant’s “second nucleic acid”). 
As can be readily seen, probe “5” clearly satisfies the limitation of claim 1 where “said second nucleic acid is complementary to and forms a double-stranded stem hybrid with the overhanging portion of said first nucleic acid to form a double stranded stem hybrid, and wherein the second nucleic acid has an end proximal to the second arm of the first nucleic acid and an end distal to the second arm of the first nucleic acid”.  Van Beuningen’s probe “5” is also deemed to meet a similar limitation in claim 62- “wherein said second nucleic acid is complementary to and forms a double-stranded stem hybrid with the overhanging portion of said first nucleic acid, and wherein the second nucleic acid has an end proximal to the second arm of the first nucleic acid”.

In addition to the above, it is noted that Van Beuningen teach:
[0057] The extension nucleic acid fragment is sufficiently long to have a high enough Tm with a bound analyte such that said nucleic acid/analyte interaction cannot be released upon subjection of the substrate to a target releasing condition as described above; i.e. a target releasing condition releases either a second fragment/analyte complex (e.g. upon temperature variation) or a first fragment/second fragment/analyte complex (e.g. upon breakage of the linker molecule). Particularly suitable nucleic acid extension fragments may be 30 to 80 nucleotides in length. (Emphasis added)

[0058] Long extension fragments, as such, and as provided in one embodiment of the present invention, provide for extension fragment/analyte nucleic acid hybrids with high Tm values. 

[0059] In a further embodiment, said high Tm of an extension fragment/analyte nucleic acid complex as obtained by a method according to the present invention is substantially higher than the Tm as defined by the temperature tag sequences. 


The above showing is deemed to fairly teach the ratio of lengths between the overhang and the loop structure as well as meet the limitation of claims 1 and 62 in that the first nucleic acid has a length of “25 to 100 nucleotides”.

Van Beuningen, paragraph [0049], teaches:
[0049] Typically, within the context of the present invention, said temperature tag sequences comprise from 10 up to 40 or more nucleotides.  (Emphasis added)

It is noted that what Van Beuningen call the “temperature tag” is the same as applicant’s “second nucleic acid”.  The above showing is deemed to fairly teach a limitation of claims 1 and 62 in that the “second nucleic acid [is] 10 to 50 nucleotides in length”. 

While Van Beuningen teach in FIG. 1 that the detectable label and quencher are on opposite ends of the “extension nucleic acid fragment” (applicant’s “first nucleic acid”), it would have been obvious to one of ordinary skill in the art at the time of the invention to have one of the labels of the FRET pair on the second end of the first nucleic acid, as is depicted in FIG. 1, probe “5”, and to also have the second label of the FRET pair on the proximal terminus of the second nucleic acid.  By having the label on the proximal end of the second nucleic acid, one is assured that FRET, which is limited by range, could and would occur when the labels are close to one another.  Motivation for doing so can be found in the aspect that by being able to separate the first nucleic acid from the second nucleic acid, one could separate the captured target from the label found on the second nucleic acid, and thereby eliminate any chance of false FRET 

Van Beuningen teaches: 
[0064] In a further embodiment of the present invention, nucleic acid extension fragments comprise a stem-loop sequence. 

[0065] In yet a further embodiment, said stem-loop sequence is a molecular beacon. Molecular beacons consist essentially of a fluorescent donor, an analyte binding or identifying sequence, and a quencher. 

[0066] The term "fluorescent donor" refers to the radical of a fluorogenic compound which can absorb energy and is capable of transferring the energy to another fluorogenic molecule or part of a compound. Suitable donor fluorogenic molecules include, but are not limited to, coumarins and related dyes, xanthene dyes such as fluoresceins, rhodols, and rhodamines, resorufins, cyanine dyes, bimanes, acridines, isoindoles, dansyl dyes, aminophthalic hydrazides such as luminol and isoluminol derivatives, aminophthalimides, aminonaphthalimides, aminobenzofurans, aminoquinolines, dicyanohydroquinones, and europium and terbium complexes and related compounds. 

[0067] The term "quencher" refers to a chromophoric molecule or part of a compound which is capable of reducing the emission from a fluorescent donor when attached to the donor. Quenching may occur by any of several mechanisms including fluorescence resonance energy transfer, photo-induced electron transfer, paramagnetic enhancement of intersystem crossing, Dexter exchange coupling, and excitation coupling such as the formation of dark complexes. A quencher may operate via fluorescence resonance energy transfer. Many quenchers can re-emit the transferred energy as fluorescence. Examples include coumarins and related fluorophores, xanthenes such as fluoresceins, rhodols, and rhodamines, resorufins, cyanines, difluoroboradiazaindacenes, and phthalocyanines. Other chemical classes of quenchers generally do not re-emit the transferred energy. Examples include indigos, benzoquinones, anthraquinones, azo compounds, nitro compounds, indoanilines, di- and triphenylmethanes.  (Emphasis added)

[0068] The term "dye" refers to a molecule or part of a compound that absorbs specific frequencies of light, including but not limited to ultraviolet light. The terms "dye" and "chromophore" are synonymous. 

[0069] The term "fluorophore" refers to a chromophore that fluoresces. 

[0070] The use of stem-loop or molecular beacon sequences enables the use of multiple fluorophores and multiple analysis per spot. This allows the first scanning of, for example, four different fluorophore channels for all probes and analytes bound in a given 

[0071] Non-limiting examples of suitable fluorophores include, by way of example and not limitation, fluorescein isothiocyanate (FITC), rhodamine, Texas Red, phycoerythrin, allophycocyanin, 6-carboxyfluorescein (6-FAM), 2',7'-dimethoxy-4',5'-dichloro-6-carboxyflu- orescein (JOE), 6-carboxy X-rhodamine (ROX), 6-carboxy-2',4',7',4,7-hexach- lorofluorescein (HEX), 5-carboxyfluorescein (5-FAM), N,N,N',N'-tetramethyl-6-carboxyrhodamine (TAMRA), cyanine dyes (e.g. Cy5, Cy3), BODIPY dyes (e.g. BODIPY 630/650, Alexa542, etc), green fluorescent protein (GFP), blue fluorescent protein (BFP), yellow fluorescent protein (YFP), red fluorescent protein (RFP), and the like, (see, e.g., Molecular Probes, Eugene, Oreg., USA). (Emphasis added)

[0072] Accordingly, in one embodiment of the present invention, a method is provided wherein different signals may be detected at a single release condition. 


As can be seen above in paragraph [0065] and [0067], Van Beuningen teaches that the molecular beacon probes comprise labels that exhibit fluorescence resonance energy transfer (FRET).  Such is deemed to meet a limitation of claim 19.

As evidenced above, Van Beuningen, in paragraph [0071], teaches using fluorophores, Texas Red, Cy3, Cy5, ROX and TAMRA.  Such a showing is deemed to meet a limitation of claims 21 and 23.  

As evidenced above, Van Beuningen teach that the probes can be a “molecular beacon” probe (applicants’ “bimolecular beacon” probe).  The fact that the molecular beacon probe of Van Beuningen (probe “5” of FIG. 1) employs resonance energy transfer when not bound to target, and that the structure changes when the probe binds to it target, thereby allowing for the detection of the previously quenched signal, is deemed to meet a limitation of claim 2 in that “the 

The aspect that the labels are an integral part of the nucleic acid molecules is deemed to fairly meet a limitation of claim 22 in that the “detectable label is conjugated to said first or second nucleic acid via a covalent bond or an affinity bond.”  In further support of this position attention is directed to paragraph [0038], wherein is taught:
[0038]   Molecules or compounds may be immobilized either covalently (e.g., utilizing single reactive thiol groups of cysteine residues,) or non-covalently but specifically (e.g., via immobilized antibodies, the biotin/streptavidin system, and the like), by any method known in the art.


While Van Beuningen, in FIG. 1, depict their probe “5” as comprising a first and second nucleic acid wherein the second nucleic acid is hybridized to an overhang of the first arm, that the length of the first arm is longer than that of the second arm, and that the second nucleic acid can have a length of 10 nucleotides (paragraph [0049]), which appear to all be hybridized to the first arm of the first nucleic acid, it is not readily apparent to what degree the first arm extends beyond the second nucleic acid (limitations of claims 9-11).  
Likewise, while Van Beuningen teaches the detection of multiple signals at a common site, they have not been found to teach multiple labels being on either the first or the second nucleic acid component of the probe (limitation of claim 1), much less that there is no interaction between the quencher and the second detectable label (limitation of claim 14).  

Gupta et al., paragraph [0086], teach that probes such as the molecular beacon probe can comprise “one or more labels”, which can include a “reporter dye”.  As stated therein:
, a probe of the invention is included in a nucleic acid that comprises one or more labels (e.g., a reporter dye, a quencher moiety, etc.), such as a 5'-nuclease probe, a FRET probe, a molecular beacon, or the like, which can also be utilized to detect hybridization between the probe and target nucleic acids in a sample.

In view of the explicit teachings of Gupta et al., to include additional labels on any probe along a position located at a region or end suitable for independent labeling activities, including molecular beacon probes, it would have been obvious to one of ordinary skill in the art at the time of the invention to have done just that, on and with either the first or second nucleic acid of the claimed “bimolecular beacon” probes.  Such is deemed to meet a limitation of both claims 1 and 62.  The aspect that the additional label can be a “reporter dye”, and as such, is expected to act independently as a reporter and not required to have any interaction with any of the other labels present, is deemed to meet a limitation of claim 14.

Gupta et al., has not been found to teach lengths of overhangs.

Rhee et al., paragraph [0024], teach:
[0024] In the present invention, the hairpin oligos may be comprised of 15-200 nucleotides, for example, 37 nucleotides. The loop region may have 5-50 nucleotides, for example, 9 nucleotides, and the overhang sequence may have 2-8 nucleotides, for example, 4 nucleotides. However, the length of the hairpin oligos, loop region and overhang sequence, is not limited to the above exemplified length.  (Emphasis added)

The aspect that the hairpin oligos can range in length from 15-200 nucleotides is deemed to fairly meet a limitation of claims 1 and 62 in that the “first nucleic acid [is] 25 to 100 nucleotides in length”. Also, the fact that the molecular beacon can have an overhang, and that it be but 2 nucleotides in length, is deemed to meet limitations of claims 9 and 11.
Rhee et al., have not been found to teach that the nucleotide sequence of the overhang be UU (claim 11).  Also, Rhee et al., have not been found to teach of oligos that are labeled with moieties that participate in luminescence resonance energy transfer (claim 20).

Kauppinen et al., teach of locked nucleic acid (LNA) oligonucleotides.  As seen in claim 53, the LNA oligonucleotide may be adapted for use as a molecular beacon.
Kauppinen et al., teach in paragraph [0079] that the LNA can comprise “a repeating sequence” and that it can be “a G, A, U or C in any position of the oligomers.”  (Emphasis added)
Kauppinen et al., in claim 88, claim:
88. The kit of claim 81, wherein the LNA is a TaqMan probe or a molecular beacon.
(Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the molecular beacon/hairpin probe of Rhee et al., wherein the 2 nucleotide overhang comprised a UU sequence.

Kauppinen et al., have not been found to teach of oligos that are labeled with moieties that participate in luminescence resonance energy transfer (claim 20).

Sorge et al., paragraph [0208], teach:
[0208] Molecular beacon probes comprise a hairpin, or stem-loop structure which possesses a pair of interactive signal generating labeled moieties (e.g., a fluorophore and a quencher) effectively positioned to quench the generation of a detectable signal when the beacon probe is not hybridized to the target nucleic acid sequence. The loop comprises a region that is complementary to a target nucleic acid. The loop is flanked by 5' and 3' regions ("arms") that reversibly interact with one another by means of complementary nucleic acid sequences when the region of the probe that is complementary to a nucleic acid target sequence is not bound to the target nucleic acid. Alternatively, the loop is flanked by 5' and 3' regions ("arms") that reversibly interact with one another by means of attached members of an affinity pair to form a secondary structure when the region of the probe that is complementary to a nucleic acid target sequence is not bound to the target nucleic acid. As used herein, "arms" refers to regions of a molecular beacon probe that a) reversibly interact with one another by means of complementary nucleic acid sequences when the region of the probe that is complementary to a nucleic acid target sequence is not bound to the target nucleic acid or b) regions of a probe that reversibly interact with one another by means of attached members of an affinity pair to form a secondary structure when the region of the probe that is complementary to a nucleic acid target sequence is not bound to the target nucleic acid. When a molecular beacon probe is not hybridized to target, the arms hybridize with one another to form a stem hybrid, which is sometimes referred to as the "stem duplex". This is the closed conformation. When a molecular beacon probe hybridizes to its target the "arms" of the probe are separated. This is the open conformation. In the open conformation an arm may also hybridize to the target. Such probes may be free in solution, or they may be tethered to a solid surface. When the arms are hybridized (e.g., form a stem) the quencher is very close to the fluorophore and effectively quenches or suppresses its fluorescence, rendering the probe dark. Such probes are described in U.S. Pat. No. 5,925,517 and U.S. Pat. No. 6,037,130.  (Emphasis added)

Sorge et al., paragraph [0356], teach:
[0356] As used herein, the phrase "interactive pair of labels" as well as the phrase "pair of interactive labels" as well as the phrase "first and second moieties" refer to a pair of molecules which interact physically, optically, or otherwise in such a manner as to permit detection of their proximity by means of a detectable signal. Examples of a "pair of interactive labels" include, but are not limited to, labels suitable for use in fluorescence resonance energy transfer (FRET) (Stryer, L. Ann. Rev. Biochem. 47, 819-846, 1978), scintillation proximity assays (SPA) (Hart and Greenwald, Molecular Immunology 16:265-267, 1979; U.S. Pat. No. 4,658,649), luminescence resonance energy transfer (LRET) (Mathis, G. Clin. Chem. 41, 1391-1397, 1995), direct quenching (Tyagi et al., Nature Biotechnology 16, 49-53, 1998), chemiluminescence energy transfer (CRET) (Campbell, A. K., and Patel, A. Biochem. J. 216, 185-194, 1983), bioluminescence resonance energy transfer (BRET) (Xu, Y., Piston D. W., Johnson, Proc. Natl. Acad. Sc., 96, 151-156, 1999), or excimer formation (Lakowicz, J. R. Principles of Fluorescence Spectroscopy, Kluwer Academic/Plenum Press, New York, 1999).  (Emphasis added) 

The aspect that the pair of labels on the probe can be that which participates in fluorescence resonance energy transfer (FRET) or luminescence resonance energy transfer (LRET) is deemed to meet a limitation of both claim 19 and claim 20.
Sorge et al., in paragraph [0448], teach that the donor and acceptor groups can include TAMRA and DABCYL.  Such a showing is deemed to meet a limitation of claim 23.
In view of the well-developed state of the art, and the explicit guidance to configure a molecular beacon probe such that it comprises two oligonucleotides, and that the probes can comprise labels that participate in resonance energy transfer, one of ordinary skill in the art would have been amply motivated to modify the probe of Van Beuningen such that it may comprise a plurality of labels as disclosed by Gupta et al. Said ordinary artisan would have also been amply motivated to have modified the lengths of the oligonucleotides such that the loop, stem knowing that they can be modified and still remain highly functional (Rhee et al. and Kauppinen et al.).  Also, said artisan would have been motivated to have modified the bimolecular/molecular beacon of Van Beuningen such that it comprised the interactive pair of labels as disclosed by Sorge et al., thereby expanding the variety of labels that one uses which in turn can allow for additional multiplexed assays.
In view of the well-developed state of the art and the explicit guidance given, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 2, 9-11, 14, 15, 19-23, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0202433 A1 (Van Beuningen) in view of US 2007/0020664 A1 (Gupta et al.), and US 2009/0098612 A1 (Rhee et al.), US 2005/0053942 A1 (Kauppinen et al.), and US 2008/0299549 A1 (Sorge et al.).



Response to argument
At pages 9-16 of the response of 26 December 2020 applicant’s representative traverses the rejection of claims under 35 USC 103(a).  
As seen at page 11, said representative asserts:
The Examiner cites Gupta, Rhee and Sorge to supply various other limitations recited in the claims that are acknowledged as not taught by Van Beuningen.

At page 15 of the response said representative asserts:
In short, there is simply no motivation to modify the primary reference (Van Beuningen) as proposed. In addition, Gupta, Rhee and Sorge, alone or in combination, do not cure these defects to lead a skilled artisan to modify Van Beuningen by adding a reference dye and reconfiguring the reporter dye/quencher, to arrive at claim 1. Therefore, the cited art cannot render claim 1 obvious.

The above arguments have been considered and have not been found persuasive.  It is noted with particularity that the traversal looks to only the primary reference- Van Beuningen.  While said representative acknowledges the reliance on additional prior art, the response has not been found to take each of these secondary references into consideration.
It is noted with particularity that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 2, 9-11, 14, 15, 19-23, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0202433 A1 (Van Beuningen) in view of US 2007/0020664 A1 (Gupta et al.), and US 2009/0098612 A1 (Rhee et al.), US 2005/0053942 A1 (Kauppinen et al.), and US 2008/0299549 A1 (Sorge et al.).
Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634